Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7, 2019, April 6, 2020, and May 6, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (U.S. Patent Pub. No. 2016/0335450).

Regarding claim 1, Yoshino et al. teaches an encrypted message search method for, in a message transmission/reception system comprising n terminals sharing a message, n being an integer equal to or larger than 2, and a server in which an encrypted message obtained by encrypting the message is recorded, any of the terminals to search for the encrypted message using a message search character string, wherein a room is defined as a unit by which the server manages the message shared by the n terminals, and a room identifier is defined as an identifier of the room (fig. 3); in a recording part of each of the n terminals, the room identifier is recorded (fig. 2, ref. num 138); and the method comprises: an encrypted search secret key transmission step of the terminal generating a random number as a search secret key after the room identifier is shared or each time an update interval set in advance elapses after a first search secret key is shared, generating an encrypted search secret key from the search secret key using the session key and transmitting the encrypted search secret key to the server (fig. 22 and paragraph 0156); a search secret key decryption step of the terminal acquiring the encrypted search secret key from the server using the room identifier and decrypting the encrypted search secret key to obtain the search secret key using the session key (fig. 3, ref. num 213); an encrypted message transmission step of the terminal generating an encrypted message obtained by encrypting a message, generating an index set for message search using information related to the message and a newest search secret key among the search secret keys, and transmitting the index set and the encrypted message to the server together with the room identifier (fig. 16 and paragraph 0130); 
Yoshino et al. does not teach storing a session key.
Saito teaches storing a session key (paragraph 0046 and 0090).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine store a session key, as taught by Saito, with the method of Yoshino et al.  It would have been obvious for such modifications because a session key prevents replay attacks by only being available during any given session.

Regarding claim 5, Yoshino et al. teaches a message transmission/reception system comprising n terminals sharing a message, n being an integer equal to or larger than 2, and a server in which an encrypted message obtained by encrypting the message is recorded, wherein a room is defined as a unit by which the server manages the message shared by the n terminals, and a room identifier is defined as an identifier of the room (fig. 3); the server comprises: a recording part in which the room identifier, an encrypted search secret key obtained by encrypting a search secret key shared by the n terminals, an encrypted message and an index set for message search are recorded (fig. 2, ref. num 138); and an index searching part searching for an encrypted message including elements of an index set corresponding to an element of a query set from any of the terminals from among index sets and encrypted messages 
Yoshino et al. does not teach storing a session key.
Saito teaches storing a session key (paragraph 0046 and 0090).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine store a session key, as taught by Saito, with the method of Yoshino et al.  It would have been obvious for such modifications because a session key prevents replay attacks by only being available during any given session.

Regarding claims 6 and 8, Yoshino et al. teaches a server in which an encrypted message obtained by encrypting a message shared by n terminals is recorded, n being an integer equal to or 
Yoshino et al. does not specifically teach a room.
Saito teaches a room (paragraph 0111).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine a room with an identifier, as taught by Saito, with the method of Yoshino et al.  It would have been obvious for such modifications because a room, or location, can have different security applied based on its members that may be different from other locations.

Regarding claim 7, Yoshino et al. teaches a terminal sharing a message with other terminals via a server in which an encrypted message obtained by encrypting the message is recorded, wherein a room is defined as a unit by which the server manages the message shared by the n terminals, and a room identifier is defined as an identifier of the room (fig. 3), the terminal comprising: a recording part in which the room identifier shared by the n terminals is recorded (fig. 2, ref. num 138); a search secret key generating part generating a random number as a search secret key after the room identifier is shared or each time an update interval set in advance elapses after a first search secret key is shared (fig. 22 and paragraph 0156); a search secret key encrypting part generating an encrypted search secret key from the search secret key using the session key (fig. 3, ref. num 213); an encrypted search secret key decrypting part acquiring the encrypted search secret key from the server using the room identifier and decrypting the encrypted search secret key to obtain the search secret key using the session key (fig. 3, ref. num 213); a message encrypting part generating an encrypted message obtained by encrypting a message (fig. 16 and paragraph 0130); an index generating part generating an index set for message search using information related to the message and a newest search secret key among the search secret keys (paragraph 0127); a query generating part generating a query set using a message search character string and one or more search secret keys among the search secret keys (fig. 17 and 19); and 
Yoshino et al. does not teach storing a session key.
Saito teaches storing a session key (paragraph 0046 and 0090).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine store a session key, as taught by Saito, with the method of Yoshino et al.  It would have been obvious for such modifications because a session key prevents replay attacks by only being available during any given session.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433